DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the fire detection device in claims 2-4 and 9-11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites in causing the water inlet valve to adjust the flow rate of water flowing therethrough in response to the received second input, the controller is configured to cause the water inlet valve to increase the flow rate of water flowing therethrough to the extinguisher nozzle.  Examiner notes that lines 5 and 6 of claim 9 recite the second input indicates the fire is extinguished such that claim 10 requires the flow rate of extinguisher to increase after the fire is extinguished.  Examiner finds no such support in the specification.  Instead published paragraph [0043] recites “controller 56 can be configured to cause water inlet valve 110 to move to the first position, and more specifically, water inlet valve 110 can be controlled such that the valve position of water inlet valve 110 is moved to a halfway open position, i.e., a position that is halfway between a fully open position and a closed position. If the fire has not been extinguished after a predetermined time (as determined by signals received from fire detection device 126), controller 56 can cause water inlet valve 110 to adjust the flow rate of the water flowing therethrough by causing water inlet valve 110 to move its valve position to a fully open position, e.g., to increase the flow rate of the water passing through water inlet 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundbom (US 9,359,706).
As for claims  1-5, 7-9, 11 and 13-15, Lundbom shows a dryer appliance, comprising: a cabinet; a drum rotatably mounted within the cabinet (fig. 3), the drum defining a chamber for receipt of articles for drying (14); a steam nozzle in fluid communication with the chamber of the drum (7:5-16, a steam generator requires a nozzle to deliver steam to the drum); an extinguisher nozzle in fluid communication with the chamber of the drum (34o, 4:35-49); a water inlet valve in fluid communication with a water supply, the water inlet valve being movable to a first position and a second position, and wherein: i) when the water inlet valve is in the first position, the water inlet valve allows water to flow from the water supply downstream to the extinguisher nozzle and the extinguisher nozzle directs a stream of water into the chamber, and ii) when the water inlet valve is in the second position, the water inlet valve prevents water from flowing downstream to the extinguisher nozzle (5:48-58); a fire detection device operable to detect a fire (60, 5:3-19); wherein the fire detection device has a temperature sensing device operable to sense a temperature of air within the chamber of the drum (60); a controller communicatively coupled with the fire detection device and the water inlet valve, the controller being configured to: receive, from the fire detection device, an input indicating detection of the fire (3:56-61, electrically controlled valve); and in response to the received input, cause the water inlet valve to move to the first position (5:48-58); wherein when the water inlet valve is in the first position, the water inlet valve prevents water from flowing downstream to the steam nozzle (5:48-58); wherein when the water inlet valve is in the second position, the water inlet valve allows water to flow from the water supply downstream to the steam nozzle and the steam nozzle directs water into the chamber to form a mist or steam therein (5:35-48, 7:5-16); 
As for claims 16-19, Lundbom shows a dryer appliance, comprising: a cabinet (fig. 3); a drum rotatably mounted within the cabinet, the drum defining a chamber for receipt of articles for drying (fig. 3, title); a steam nozzle in fluid communication with the chamber of the drum (7:5-16, a steam generator requires a nozzle to deliver steam to the drum); an extinguisher nozzle in fluid communication with the chamber of the drum (34o, 4:35-49); a water inlet valve in fluid communication with a water supply, the steam nozzle, and the extinguisher nozzle (5:48-58); a fire detection device operable to detect fires (60, 5:3-19); and a controller communicatively coupled with the fire detection device and the water inlet valve, the controller configured to: receive, from the fire detection device, an input indicating that a fire is present in the dryer appliance (3:56-61, electrically controlled valve); and in response to the received input, cause the water inlet valve to allow water from the water supply to flow downstream to the extinguisher nozzle so that the extinguisher nozzle directs a stream of water into the chamber (5:48-58); wherein the water inlet valve has a first outlet and a second outlet, and wherein the dryer appliance further comprises: a first delivery conduit fluidly connecting the first outlet of the water inlet valve with the steam nozzle (7:5-16); and a second delivery conduit fluidly connecting the second outlet of the water inlet valve with the extinguisher nozzle (58, 34o); a rear drum support positioned at a rear portion of the drum and enclosing the chamber, the rear drum support defining one or more openings, and wherein the steam nozzle is in fluid communication with the chamber of the drum via the one or more openings (22, fig. 3 would be location for steam supply line disclosed 7:5-16) and the extinguisher nozzle is in fluid communication with the chamber of the drum via the one or more openings (34o, 4:35-49); wherein the controller is further configured .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundbom as applied to claim 1 above combined with the ordinary skill in the art at the time of filing.
Lundbom discloses the claimed invention except for expressly disclosing when the water inlet valve is in the first position, the water inlet valve allows water to flow from the water supply downstream to the steam nozzle and the steam nozzle directs water into the chamber to form a mist or steam therein; or the steam nozzle has an outlet having a diameter and the extinguisher nozzle has an outlet having a diameter, and wherein the diameter of the outlet of the extinguisher nozzle is greater than the diameter of the outlet of the steam nozzle.  However, in each case, the claim limitations represent a departure from the prior art that as a whole would be obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regard to claim 6, Lundbom discloses an extinguishing system used in conjunction with a steam-injected dryer system (7:5-16), but is silent as to how these systems would work.  One common element a steam-injection dryer would share with an extinguishing system so as to “implement” the system would be the water supply used for the steam-injection dryer.  At question here is whether one of ordinary skill in the art would confine themselves to discharging extinguishing agent through the nozzle of a steam-injection nozzle, which generally feature a restricted nozzle flow so as to increase the fluid pressure to provide the injection of the steam into the drum, or use a 
Claim 12 also involves a binary choice improvement over the prior art reference Lundbom which discloses a fire extinguishing hose (58) and a steam- injection outlet (7:5-16) but does not indicate which is greater or whether the nozzles would be the same size. Examiner notes that a binary choice such as nozzle size would be an obvious matter to try for one of ordinary skill choosing from a finite number of identified,  predictable solutions, with a reasonable expectation of success.  The considerations of nozzle size relate to flow and pressure.  A larger nozzle opening increases flow and decreases pressure.  Since increased flow is the solution to a fire hazard, it would be obvious to try a larger nozzle opening versus a smaller opening preferred for a steam-injection dryer which would generally include a low flow, high pressure steam injection nozzle.  Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Lundbom with the steam nozzle has an outlet having a diameter and the extinguisher nozzle has an outlet having a diameter, and wherein the diameter of the outlet of the extinguisher nozzle is greater than the diameter of the outlet of the steam nozzle because a binary choice would be obvious to try for one of ordinary skill in the art, especially when the change would benefit the goal of the system.  Ion this case, using a larger extinguisher nozzle than a steam-injection nozzle would allow a greater flow of extinguishing agent to a fire more quickly so as to minimize the damage by fire.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4, 9, 10, 12-16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 6, 9, 11-13, 15, 16 and 18 of copending Application No. 16/654,579 in view of Lundbom (US 9,359,706). 
Applilcation 16/654,579 discloses a dryer appliance, comprising: a cabinet; a drum rotatably mounted within the cabinet, the drum defining a chamber for receipt of articles for drying; a steam nozzle in fluid communication with the chamber of the drum; an extinguisher nozzle in fluid communication with the chamber of the drum; a water inlet valve in fluid communication with a water supply, the water inlet valve being movable to a first position and a second position, and wherein: i) when the water inlet valve is in the first position, the water inlet valve allows water to flow from the water supply downstream to the extinguisher nozzle and the extinguisher nozzle directs a stream of water into the chamber, and ii) when the water inlet valve is in the second position, the water inlet valve prevents water from flowing downstream to the extinguisher nozzle (claim 1); further comprising: a fire detection device operable to detect a fire (claim 2); wherein the fire detection device has a temperature sensing device operable to sense a temperature of air within the chamber of the drum (claim 3); further comprising: a controller communicatively coupled with the fire detection device and the water inlet valve, the controller being configured to: receive, from the fire detection device, an input indicating detection of the fire; and in response to the . This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762